Matter of Bruno v Village of Tuxedo Park Planning Bd. (2017 NY Slip Op 04438)





Matter of Bruno v Village of Tuxedo Park Planning Bd.


2017 NY Slip Op 04438


Decided on June 7, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-08334
 (Index No. 9091/14)

[*1]In the Matter of Michael Bruno, et al., appellants,
vVillage of Tuxedo Park Planning Board, et al., respondents.


Balsamo, Byrne, Cipriani & Ellsworth, Suffern, NY (Richard M. Ellsworth of counsel), for appellants.
Feerick Lynch MacCartney & Nugent, PLLC, South Nyack, NY (Brian D. Nugent of counsel), for respondents Village of Tuxedo Park Planning Board and John Ledwith.
Elizabeth K. Cassidy, PLLC, Warwick, NY, for respondent CC Road Tuxedo Park, LLC.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Village of Tuxedo Park Planning Board dated November 5, 2014, granting site plan approval to the respondent CC Road Tuxedo Park, LLC, the petitioners appeal from a judgment of the Supreme Court, Orange County (Bartlett, J.), dated June 10, 2015, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
A local planning board has broad discretion in deciding applications for site-plan approvals, and judicial review is limited to determining whether the board's action was illegal, arbitrary and capricious, or an abuse of discretion (see Matter of Hejna v Planning Bd. of Vil. of Amityville, 105 AD3d 846; Matter of Kearney v Kita, 62 AD3d 1000, 1001). Here, the determination of the Village of Tuxedo Park Planning Board had a rational basis, and was not illegal, arbitrary and capricious, or an abuse of discretion (see Matter of Harbor Park Realty, LLC v Mandelik, 116 AD3d 1040; Matter of Hejna v Planning Bd. of Vil. of Amityville, 105 AD3d at 846; Matter of Kearney v Kita, 62 AD3d at 1002).
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
DILLON, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court